  8:20-cv-00154-RGK-PRSE Doc # 15 Filed: 09/11/20 Page 1 of 1 - Page ID # 71




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PAUL CASTONGUAY,

                  Petitioner,                            8:20CV154

      vs.
                                                           ORDER
TODD WASMER, Warden of Tecumseh
State Correctional Institution;

                  Respondent.


       IT IS ORDERED that: The court will take no action on the documents
(filing 14) submitted by Petitioner to, and forwarded to this court by, the Eighth
Circuit Court of Appeals because the documents are captioned in the Eighth
Circuit Court of Appeals and are essentially duplicative of Petitioner’s filings in
this case.

      Dated this 11th day of September, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
